       Case 2:20-cr-00036-RMP      ECF No. 21    filed 08/24/20     PageID.31 Page 1 of 7



1

2                                                                           FILED IN THE
                                                                        U.S. DISTRICT COURT
                                                                  EASTERN DISTRICT OF WASHINGTON

3
                                                                  Aug 24, 2020
4                                                                      SEAN F. MCAVOY, CLERK




5                           UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF WASHINGTON
6

7     UNITED STATES OF AMERICA,
                                                    NO: 2:20-CR-36-RMP-1
8                               Plaintiff,              2:08-CR-2135-RMP-1
            v.                                          2:19-CR-115-RMP-1
9
      JAVIER RODRIGUEZ TIJERINA,                    PRETRIAL ORDER AND ORDER
10    JR.,                                          GRANTING MOTION TO CONTINUE

11                              Defendant.

12

13         BEFORE THE COURT is Defendant’s Motion to Continue Trial, ECF No. 19

14   in case number 2:20-CR-36-RMP-1; ECF No. 95 in case number 2:08-CR-2135-

15   RMP-1; and ECF No. 29 in case number 2:19-CR-115-RMP-1. Defendant moves

16   for a continuance to allow additional time to investigate this case, and to allow all

17   three cases to track together. The Government does not object to a continuance in

18   this matter. Id.

19         The Court finds that the ends of justice served by the granting of a

20   continuance of the trial in this matter outweigh the best interests of the public and

21   Defendant in a speedy trial. A trial date of September 8, 2029, would deprive


     PRETRIAL ORDER AND ORDER MEMORIALIZING COURT’S ORAL
     RULINGS ~ 1
       Case 2:20-cr-00036-RMP        ECF No. 21    filed 08/24/20   PageID.32 Page 2 of 7



1    defense counsel of adequate time to obtain and review discovery and provide

2    effective preparation, taking into account the exercise of due diligence. 18 U.S.C. §

3    3161(h)(7).

4            Accordingly, IT IS HEREBY ORDERED:

5            1.    Defendant’s Motions to Continue Trial, ECF No. 19 in case number

6    2:20-CR-36-RMP-1; ECF No. 95 in case number 2:08-CR-2135-RMP-1; and ECF

7    No. 29 in case number 2:19-CR-115-RMP-1, are GRANTED.

8            2.    The current trial date of September 8, 2020, is STRICKEN and RESET

9    to November 23, 2020, at 8:45 a.m. commencing with a final pretrial conference at

10   8:30 a.m. All hearings shall take place in Spokane, Washington.

11           3.    The current pretrial conference of August 25, 2020, is STRICKEN and

12   RESET for November 10, 2020, at 10:00 a.m.

13           4.    The Revocation of Supervised Release hearings currently set for August

14   25, 2020, in case numbers 2:08-CR-2135-RMP-1 and 2:19-CR-115-RMP-1, are

15   STRICKEN and RESET for November 10, 2020, at 10:00 a.m.

16           5.    Counsel for defense shall notify Defendant of all hearings and ensure

17   his/her attendance at court.

18           6.    Motions to Expedite, if any, shall be filed separately and noted for

19   hearing two (2) days from the date of filing, after informing opposing counsel of

20   such.

21


     PRETRIAL ORDER AND ORDER MEMORIALIZING COURT’S ORAL
     RULINGS ~ 2
       Case 2:20-cr-00036-RMP           ECF No. 21    filed 08/24/20   PageID.33 Page 3 of 7



1          7.     Discovery motions, pretrial motions, and motions in limine shall be filed

2    by October 20, 2020; responses are due October 27, 2020; and replies are due

3    November 3, 2020. Counsel shall note their motions for hearing at the pretrial

4    conference on November 10, 2020. LCrR 12(c)(2).

5          8.         Trial briefs, requested voir dire, witness lists, jointly proposed jury

6    instructions, and a table of proposed jury instructions shall be filed and served by

7    November 13, 2020, for the Court’s consideration.

8          (a) The jointly proposed jury instructions should address only issues that are

9           unique to this case and shall include instructions regarding the elements of

10          each count, any necessary definitions, and a proposed verdict form.

11         (b) The parties shall provide the Court electronically with a table of

12         proposed, cited jury instructions. This table shall include:

13              (i)       The instructions on which the parties agree;

14              (ii)      The instructions that are disputed; and

15              (iii)     The basis of any objection.

16              (iv)      The jury instruction table shall be substantially in the following

17                        form:

18     Proposed by           Instruction #     9th Cir. Cite      Objection         Response to
                                                                                     objection
19
           (c) In addition to the jury instruction table, each party shall address any
20
           objections they have to instructions proposed by any other party in a
21


     PRETRIAL ORDER AND ORDER MEMORIALIZING COURT’S ORAL
     RULINGS ~ 3
       Case 2:20-cr-00036-RMP      ECF No. 21    filed 08/24/20   PageID.34 Page 4 of 7



1          memorandum filed by November 13, 2020. The parties shall identify the

2          specific portion of any proposed instruction to which they object supported by

3          legal authority that supports the objection. Failure to file an objection to any

4          instruction may be construed as consent to the adoption of an instruction

5          proposed by another party.

6          9.   Pretrial Exhibit Stipulation

7          (a) The parties shall prepare and file, by November 13, 2020, a pretrial

8          exhibit stipulation that contains each party’s numbered list of all trial exhibits

9          with the opposing party’s objections to each exhibit, including the basis of the

10         objection and the offering party’s brief response. All exhibits to which there

11         are no objections shall be deemed admitted, subject to any objections at trial

12         that could not be raised in advance. Failure to comply with this paragraph

13         could be deemed to constitute a waiver of all objections. Do not submit

14         blanket or boilerplate objections to the opposing party’s exhibits. These will

15         be disregarded and overruled.

16         (b) The pretrial exhibit stipulation shall be substantially in the following

17         form:
                                 Pretrial Exhibit Stipulation
18
     Plaintiff’s/Defendant’s Exhibits
19
       Exhibit No.        Description       If Objection, State     Response to Objection
20                                               Grounds

21


     PRETRIAL ORDER AND ORDER MEMORIALIZING COURT’S ORAL
     RULINGS ~ 4
      Case 2:20-cr-00036-RMP     ECF No. 21    filed 08/24/20   PageID.35 Page 5 of 7



1        (c) Exhibits shall be pre-marked with the exhibit numbers that will be used

2        at trial. Plaintiff’s trial exhibits are to be numbered 1 through 199, and

3        Defendant’s exhibits are to be numbered 200 and following.

4        (d) Objections to exhibits and witnesses shall be heard at the final pretrial

5        conference.

6        9.   Trial Procedures

7        The following procedures shall be utilized at trial:

8        (a) The Court utilizes JERS (Jury Evidence Recording System) to allow

9        evidence admitted for a trial to be viewed electronically via touchscreen

10       monitor in the jury deliberation room upon the conclusion of the trial. Please

11       note that the jury will receive a verbatim copy of the JERS exhibit list. Please

12       carefully review and follow the instructions provided.

13       JERS Instruction Sheet for Attorneys

14       (b) The Court will conduct the majority of jury voir dire but allow counsel

15       fifteen minutes to ask additional questions or to do more in depth exploration

16       of issues raised by the Court;

17       (c) A total of thirteen jurors will be selected. Plaintiff shall have six

18       peremptory challenges, Defendant shall have ten peremptory challenges, and

19       each party shall have one challenge for the alternate juror. Fed. R. Crim. P.

20       24. The challenges shall be exercised alternately;

21


     PRETRIAL ORDER AND ORDER MEMORIALIZING COURT’S ORAL
     RULINGS ~ 5
      Case 2:20-cr-00036-RMP    ECF No. 21    filed 08/24/20   PageID.36 Page 6 of 7



1        (d) Regular trial hours shall be from 8:45 a.m. to 12:00 noon, and 1:15 to

2        4:30 p.m.;

3        (e) The jurors will be provided with notebooks for note-taking and a copy of

4        preliminary instructions;

5        (f)   Documents published to the jury by counsel shall be collected at the

6        conclusion of trial each day or following a witness’s testimony regarding the

7        published document;

8        (g) A single photograph shall be taken of all witnesses following their

9        testimony for use by the jury to correlate a witness with the testimony he or

10       she provided. The photographs shall be maintained in a three-ring binder by

11       the Court. The photograph will have the witness’s name on it and the date of

12       the witness’s testimony. The photographs will be provided to the jury to assist

13       them during deliberations. Following deliberations, the photographs will be

14       destroyed by the Court and will not be a part of the record;

15       (h) Examination of witnesses shall be limited to direct, cross, redirect and

16       recross. Fed. R. Evid. 611(a);

17       (i)   Counsel are encouraged to limit requests for sidebars by anticipating

18       legal and evidentiary issues so that the issues may be addressed before trial

19       begins each day, during the lunch hour, or after trial hours;

20

21


     PRETRIAL ORDER AND ORDER MEMORIALIZING COURT’S ORAL
     RULINGS ~ 6
       Case 2:20-cr-00036-RMP      ECF No. 21    filed 08/24/20   PageID.37 Page 7 of 7



1          (j)   During trial, counsel are encouraged to exchange lists of the next day’s

2          witnesses and exhibits so that objections or legal issues may be anticipated

3          and resolved outside the normal trial hours;

4          (k) Counsel shall have the next witness to be called to testify available

5          outside the courtroom, to avoid delay; and

6          (l)   An attorney’s room for Plaintiff and for Defendant is available. Counsel

7          may inquire with the on-duty Court Security Officer for access to the room.

8          10. A Waiver of Speedy Trial Rights was signed by Defendant. ECF No. 20.

9    All time from the trial date of September 8, 2020, to the new trial date of

10   November 23, 2020, is EXCLUDED for speedy trial calculations pursuant to 18

11   U.S.C. § 3161(h)(7).

12         13. All time from the filing of Defendant’s Motion to Continue on August

13   18, 2020, to the date of the hearing on August 24, 2020, is excluded for speedy trial

14   calculations pursuant to 18 U.S.C. § 3161(h)(1)(D).

15          IT IS SO ORDERED. The District Court Clerk is directed to file this Order

16   and provide copies to counsel.

17         DATED August 24, 2020.

18
                                                   s/ Rosanna Malouf Peterson
19                                              ROSANNA MALOUF PETERSON
                                                   United States District Judge
20

21


     PRETRIAL ORDER AND ORDER MEMORIALIZING COURT’S ORAL
     RULINGS ~ 7
